Supreme Court of Florida
                                 _____________

                                 No. SC16-2271
                                 _____________


                          DANTE RASHAD MORRIS,
                                 Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                 [May 10, 2018]

PER CURIAM.


      Dante Rashad Morris, who was fifteen years old at the time of his crimes,

challenges his concurrent sentences of thirty years’ imprisonment and fifteen

years’ imprisonment for the crimes of attempted felony murder and attempted

armed robbery, respectively. See Morris v. State, 206 So. 3d 154, 154 (Fla. 2d

DCA 2016). Although Morris committed his crimes in 2012, before the enactment

of chapter 2014-220, Laws of Florida, he was sentenced in 2014, after the statute

was enacted. However, by its own terms, chapter 2014-220 does not apply to
Morris. § 921.1402(1) Fla. Stat. (2014).1

      On November 24, 2012, fifteen-year-old Dante Rashad Morris and five other

teenaged boys attempted to rob a vendor at a farmer’s market. During the attempt,

one of the boys shot the vendor. A jury found that Morris possessed a weapon

during the commission of the robbery, but concluded that he did not fire the

weapon. Morris was convicted of one count of attempted felony murder and one

count of attempted armed robbery.

      At the sentencing hearing, where Morris sought a downward departure and

youthful offender sentence, the court weighed several factors that the 2014

amendments to section 921.1401, Florida Statutes, now require, including the

gravity of the offense and its impact on the victim’s health and livelihood, Morris’s

home life and failure to cooperate with his mother, Morris’s continuous gang

involvement and the peer pressure placed upon him, evidence of Morris’s mental

health and learning disabilities, Morris’s lack of a prior record, and Morris’s age

and lack of criminal history. The court ultimately sentenced Morris as an adult,

imposing a thirty-year sentence for the attempted felony murder and a concurrent

fifteen-year sentence for the attempted armed robbery. His sentence does not

provide for judicial review. Thereafter, Morris filed a motion to correct sentencing




      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.

                                        -2-
errors pursuant to Florida Rule of Criminal Procedure 3.800(b). Morris, 206 So.
3d at 154.

       The State concedes that Morris is entitled to judicial review of his sentence,

stating “if it is unclear that the new statute applied to Morris who was sentenced

after its effective date for crimes committed before that date, this case should be

remanded solely for the ministerial correction of his sentence to add the 20-year

review provision.” Answer Br. of State, Morris v. State, No. SC16-2271, at 9.

Because the sentencing court did not make the required findings at Morris’s

sentencing hearing to comport with chapter 2014-220, Laws of Florida, and

Morris’s sentence lacks any review mechanism, based upon this Court’s precedent,

Morris is entitled to resentencing. See Lee v. State, 234 So. 3d 562, 564 (Fla.

2018) (“Lee’s sentence does not provide him an opportunity to obtain early release

based on a demonstration of maturity and rehabilitation before the expiration of the

imposed term. Accordingly, Lee is entitled to resentencing under the juvenile

sentencing provisions in chapter 2014-220.”); see also Johnson v. State, 215 So. 3d
1237, 1243 (Fla. 2017) (“Post-Henry, we must ensure that a juvenile nonhomicide

offender does not receive a sentence that provides for release only at the end of a

sentence . . . .”).

       It is so ordered.

LABARGA, C.J., and PARIENTE and QUINCE, JJ., concur.
LEWIS, J., concurs in result.
                                         -3-
LAWSON, J., dissents with an opinion, in which CANADY and POLSTON, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LAWSON, J., dissenting.

      In order for a juvenile nonhomicide offender to be entitled to resentencing

pursuant to Graham v. Florida, 560 U.S. 48 (2010), the offender’s sentence must

not afford the offender a meaningful opportunity for release from incarceration

during his or her lifetime. Henry v. State, 175 So. 3d 675, 679-80 (Fla. 2015).

Although this Court in Kelsey v. State, 206 So. 3d 5, 11 (Fla. 2016), seems to have

held that Graham requires resentencing for all “juvenile offenders who are

sentenced to terms longer than twenty years,” I agree with Justices Lewis, Canady,

and Polston that Graham cannot be read as requiring the resentencing of a juvenile

nonhomicide offender unless that offender was sentenced to life, or the functional

equivalent of life, without an opportunity for early release. Kelsey, 206 So. 3d at

14 (Polston, J., dissenting). Because Morris’s sentences in this case are not

unconstitutional under Graham, as the Second District held below, I would

approve the Second District’s decision and recede from Kelsey to the extent that it

requires resentencing of juvenile nonhomicide offenders who were not sentenced

to life or its equivalent. I would also recede from Lee v. State, 234 So. 3d 562,

563-64 (Fla. 2018), and the statement quoted from Johnson v. State, 215 So. 3d

                                        -4-
1237 (Fla. 2017), which are cited by the majority as the basis for its decision, but

which simply applied the erroneous rule announced in Kelsey.

CANADY and POLSTON, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Second District - Case No. 2D14-4165

      (Polk County)

Howard L. Dimmig, II, Public Defender, and Terrence E. Kehoe, Special Assistant
Public Defender, Tenth Judicial Circuit, Bartow, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, John Klawikofsky,
Bureau Chief, and Wendy Buffington, Assistant Attorney General, Tampa, Florida,

      for Respondent




                                         -5-